 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    NEW YORK LIFE INSURANCE                           Case No. 2:19-cv-00801-KJM-EFB
      COMPANY,
11
                         Plaintiff,
12                                                      ORDER
             v.
13
      MIKE DIAL, et al.,
14
                         Defendants.
15

16                   Because the parties have not filed a joint status report, the status (pretrial

17   scheduling) conference set for September 12, 2019 is VACATED and RESET for October 10, 2019

18   at 2:30 p.m. in Courtroom 3 before District Judge Kimberly J. Mueller. The parties shall file a joint

19   status report no less than seven days prior to the status conference. Failure to timely file a joint

20   status report may result in the court imposing sanctions.

21                  Further, plaintiff’s desire for an expeditious resolution of this matter, while

22   understandable, does not satisfy the court that plaintiff’s motion for leave to serve defendant Dial

23   by publication must be heard on an ex parte basis and cannot be noticed on the court’s motion

24   calendar as provided by Local Rule 230. ECF No. 8 (motion); ECF No. 3.-1 at 5 (standing order).

25   The ex parte application is DENIED, without prejudice to plaintiff refiling as a noticed motion.

26                  IT IS SO ORDERED.

27   DATED: September 6, 2019.

28
                                                            UNITED STATES DISTRICT JUDGE
                                                       1
